Citation Nr: 1727764	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-53 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a tongue disability, to include loss of a portion of the tongue and loss of the sense of taste.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease.  

4.  Entitlement to service connection for a right upper extremity disability, to include cold injury residuals and polyneuropathy.  

5.  Entitlement to a rating in excess of 10 percent for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and J. F.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to January 1955.  The Veteran served in Korea and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a psychiatric disability to include PTSD, partial loss of the tongue and the sense of taste, and a gastrointestinal disability and denied an increased rating for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation.  In July 2015, the Philadelphia, Pennsylvania, Regional Office denied service connection for a right upper extremity disability to include cold injury residuals and polyneuropathy.  The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

The Veteran is over 75 years of age and the appeal is advanced on the docket.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran served in Korea; was wounded in an enemy grenade attack; and was awarded the Purple Heart Medal.  
2.  PTSD originated during active service.  

3.  At the June 2017 Board hearing, the Veteran withdrew the appeal from the denial of service connection for a tongue disability to include loss of a portion of the tongue and loss of the sense of taste, a gastrointestinal disability to include gastroesophageal reflux disease, and a right upper extremity disability to include cold injury residuals and polyneuropathy and a rating in excess of 10 percent for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).  

2.  The issue of entitlement to service connection for a tongue disability to include loss of a portion of the tongue and loss of the sense of taste has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The issue of entitlement to service connection for gastrointestinal disability to include gastroesophageal reflux disease has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The issue of entitlement to service connection for a right upper extremity disability to include cold injury residuals and polyneuropathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The issue of entitlement to a rating in excess of 10 percent for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran contends that he incurred PTSD as the result of his wounds and other combat-related experiences in Korea.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

The Veteran's service medical records indicate that he was seriously injured in a September 1952 enemy hand grenade attack and sustained left eye, face, shoulder, and chest shell fragment wounds.  He was awarded the Purple Heart Medal.  

A July 2014 psychiatric evaluation from T. Chaudhry, M.D., a psychiatrist, states that the Veteran was diagnosed with combat-related PTSD.  Clinical documentation from A. Brooks, M.D., dated in March 2015 shows that the Veteran was diagnosed with PTSD.  VA clinical documentation dated in 2015 and 2016 reports that the Veteran was diagnosed with combat-related PTSD.  

The Veteran served in Korea; sustained multiple shell fragment wounds; and was awarded the Purple Heart Medal.  He has been diagnosed with PTSD related to his combat experiences by both his treating private psychiatrist; a private physician, and VA medical personnel.  Therefore, the Board concludes that service connection is warranted for PTSD.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Withdrawal

At the June 2017 Board hearing, the accredited representative expressly withdrew the appeal from the denial of service connection for service connection for a tongue disability to include loss of a portion of the tongue and loss of the sense of taste, a gastrointestinal disability to include gastroesophageal reflux disease, and a right upper extremity disability to include cold injury residuals and polyneuropathy and a rating in excess of 10 percent for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation.  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has effectively withdrawn the appeal from the denial of service connection for a tongue disability, a gastrointestinal disability, and a right upper extremity disability and a rating in excess of 10 percent for the service-connected right eye injury residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues and the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  






ORDER

Entitlement to service connection for PTSD is granted.  

The appeal on the issue of entitlement to service connection for a tongue disability, to include loss of a portion of the tongue and loss of the sense of taste, is dismissed.  

The appeal on the issue of entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, is dismissed.  

The appeal on the issue of entitlement to service connection for a right upper extremity disability, to include cold injury residuals and polyneuropathy, is dismissed.  

The appeal on the issue of entitlement to a rating in excess of 10 percent for right eye injury residuals with chorioretinitis, a hole in the iris, and corneal scarring and perforation is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


